    JAMES WAGSTAFFE (95535)
     FRANK BUSCH (258288)
    WAGSTAFFE, VON LOEWENFELDT,
     BUSCH & RADWICK LLP
    100 Pine Street, Suite 725
     San Francisco, CA 94111
    Telephone: (415) 357-8900
     Fax: (415) 357-8910
    wagstaffe@wvbrlaw.com
     busch@wvbrlaw.com

     Liaison Counsel for the Class

     Thomas A. Dubbs (PHV forthcoming)
    Michael P. Canty (PHV forthcoming)
     Christopher J. McDonald (PHV forthcoming)
    Marisa N. DeMato (PHV forthcoming)
     LABATON SUCHAROW LLP
   140 Broadway
     New York, New York 10005
   Telephone: (212) 907-0700
     Facsimile: (212) 818-0477
   tdubbs@labaton.com
     mcanty@labaton.com
   cmcdonald@labaton.com
     mdemato@labaton.com

     Attorneys for Lead Plaintiffs


                               UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
   JOHN MULQUIN, on behalf of himself and all    Case No. 4:18-cv-06607-HSG
   others similarly situated,
                                                   CLASS ACTION
                              Plaintiff,
                                                   JOINT STIPULATION FOR
     v.                                            PROPOSED BRIEFING SCHEDULE;
                                                 ORDER GRANTING STIPULATION
     NEKTAR THERAPEUTICS, HOWARD W.

     ROBIN, and GIL M. LABRUCHERIE,                Hon. Haywood S. Gilliam, Jr.

                                 Defendants.









                   JOINT STIPULATION FOR PROPOSED BRIEFING SCHEDULE
                 JOINT STIPULATION FOR PROPOSED BRIEFING SCHEDULE
            Pursuant to Civil Local Rule 7-12, Lead Plaintiffs Oklahoma Firefighters Pension and
    Retirement System, and El Paso Firemen & Policemen’s Pension Fund; and Defendants Nektar
    Therapeutics, Howard W. Robin, and Gil M. Labrucherie (collectively with Lead Plaintiffs, the
    “Jointly Moving Parties”) respectfully ask the Court to grant this Joint Stipulation for Proposed
    Briefing Schedule. In support of this Stipulation, the Jointly Moving Parties state as follows:
         1. On January 3, 2019, the Court granted the parties’ Stipulation Regarding Defendants’
            Time to Respond to The Complaint and Initial Case Management Schedule pending the
            appointment of a lead plaintiff. (ECF No. 29).
        2. On March 13, 2019, Oklahoma Firefighters Pension and Retirement System, and El Paso
           Firemen & Policemen’s Pension Fund were named Lead Plaintiffs in the above-captioned
           matter and the Court approved Lead Plaintiffs’ selection of Labaton Sucharow LLP and
           Wagstaffe, von Loewenfeldt, Busch & Radwick, LLP as counsel. (ECF No. 38).
        3. The Jointly Moving Parties propose the following briefing schedule:
               a. Lead Plaintiffs shall file an Amended Complaint no later than May 9, 2019;
               b. All Defendants shall move to dismiss or otherwise respond to the Amended
                  Complaint in this action no later than June 27, 2019;
               c. Plaintiffs shall have until August 8, 2019, to serve papers in opposition to any
                  motion(s) filed by Defendants; and
               d. The Defendants shall have until September 9, 2019, to serve any reply papers in
                  further support of their motion(s).
        4. The Jointly Moving Parties will submit a Proposed Order in Word format by electronic
           mail to the Court.
   //
   //
   //
   //
   //
                                            -1-
                    JOINT STIPULATION FOR PROPOSED BRIEFING SCHEDULE
    IT IS SO STIPULATED
    DATED: March 28, 2019            WAGSTAFFE, VON LOEWENFELDT,
                                     BUSCH & RADWICK LLP

                                     By: _/s/ James M. Wagstaffe_____________
                                      JAMES WAGSTAFFE (95535)
                                     FRANK BUSCH (258288)
                                      100 Pine Street, Suite 725

                                      San Francisco, CA 94111
                                     Telephone: (415) 357-8900
                                      Fax: (415) 357-8910
                                     wagstaffe@wvbrlaw.com
                                      busch@wvbrlaw.com

                                      Liaison Counsel for the Class


   DATED: March 28, 2019            LABATON SUCHAROW LLP

                                    By: /s/ Thomas A. Dubbs__
                                      THOMAS A. DUBBS (PHV forthcoming)
                                    MICHAEL P. CANTY (PHV forthcoming)
                                      CHRISTOPHER J. MCDONALD (PHV forthcoming)

                                      MARISA N. DEMATO (PHV forthcoming)
                                    140 Broadway
                                      New York, New York 10005
                                    Telephone: (212) 907-0700
                                      Facsimile: (212) 818-0477
                                    tdubbs@labaton.com
                                    mcanty@labaton.com
                                      cmcdonald@labaton.com
                                    mdemato@labaton.com

                                    Attorneys for Lead Plaintiffs
   DATED: March 28, 2019            SIDLEY AUSTIN LLP

                                      By: /s/ Robin Eve Wechkin             __
                                    SARA B. BRODY (130222)
                                      ALISON F. DAME-BOYLE (322342)
                                    555 California Street, Suite 2000
                                      San Francisco, California 94104
                                    Telephone: (415) 772-1200
                                    Facsimile: (415) 772-7400
                                      sbrody@sidley.com
                                    adameboyle@sidley.com


                                         -2-
                 JOINT STIPULATION FOR PROPOSED BRIEFING SCHEDULE
                         MATTHEW J. DOLAN (291150)
                          1001 Page Mill Road, Building 1
                         Palo Alto, California 94304
                         Telephone: (650) 565-7000
                          Facsimile: (650) 565-7100
                         mdolan@sidley.com

                         ROBIN EVE WECHKIN (PHV)
                          701 Fifth Avenue, 42nd Floor

                          Seattle, Washington 98104
                         Telephone: (206) 262-7680
                          rwechkin@sidley.com

                          Attorneys for Defendants Nektar Therapeutics,
                         Howard W. Robin, and Gil M. Labrucherie





































                             -3-
     JOINT STIPULATION FOR PROPOSED BRIEFING SCHEDULE
                                             ATTESTATION
           I, James M. Wagstaffe, am the ECF User whose ID and password are being used to file
    this Joint Stipulation for Proposed Briefing Schedule. In Compliance with Civil Local Rule 5-
    1(i)(3), I hereby attest that Thomas A. Dubbs, Michael P. Canty, Christopher J. McDonald,
    Marisa N. DeMato, Sara B. Brody, Alison F. Dame-Boyle, Matthew J. Dolan, and Robin Eve
    Wechkin have concurred in this filing.
                                                    /s/
                                                    James M. Wagstaffe








































                                           -4-
                   JOINT STIPULATION FOR PROPOSED BRIEFING SCHEDULE
                                                   ORDER
           By joint stipulation on March 27, 2019, the Parties submitted a proposed briefing
    schedule to allow the Parties adequate preparation following the filing of an Amended
    Complaint.
           NOW THEREFORE, the Court grants the Joint Stipulation and orders as follows:
           1. Lead Plaintiffs shall file an Amended Complaint no later than May 9, 2019;
           2. All Defendants shall move to dismiss or otherwise respond to the Amended
                 Complaint in this action no later than June 27, 2019;
           3. Plaintiffs shall have until August 8, 2019, to serve papers in opposition to any
                motion(s) filed by Defendants; and
          4. The Defendants shall have until September 9, 2019, to serve any reply papers in
                further support of their motion(s).


          IT IS SO ORDERED.




   DATED: March 28, 2019
                                                    ______________________________________
                                                  THE HON. HAYWOOD S. GILLIAM, JR.
                                                  UNITED STATES DISTRICT JUDGE


















                                             -5-
                     JOINT STIPULATION FOR PROPOSED BRIEFING SCHEDULE
